GRIFFIN, J.
This is an Anders1 appeal. We find no reversible error in Appellant’s convictions or sentence. There is, however, a scrivener’s error in the judgment. Appellant was charged with second-degree murder and convicted of the lesser included offense of manslaughter. The judgment correctly reflects that he was convicted of manslaughter by culpable negligence, a second-degree felony, but it also references section 782.07(8), Florida Statutes. Section 782.07(3) is the crime of aggravated manslaughter of a child. According to appellate counsel, the Department of Corrections’ webpage reflects that Appellant is incarcerated for aggravated manslaughter of a child. Although the victim was a child, the jury was not instructed as to aggravated manslaughter of a child. He was convicted of simple manslaughter. To avoid confusion, we remand for correction of the judgment.
AFFIRMED and REMANDED.
LAWSON and BERGER, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).